Exhibit 10.2
 

NINTH AMENDMENT TO LOAN AGREEMENT

This NINTH AMENDMENT TO LOAN AGREEMENT (the "Ninth Amendment"), dated as of the
20th day of January, 2005, is made by and among HORIZON OFFSHORE CONTRACTORS,
INC. ("Contractors"), HORIZON SUBSEA SERVICES, INC. ("Subsea"), and HORIZON
VESSELS, INC. ("Vessels," and together with Contractors and Subsea, the
"Borrowers"), jointly and severally, each of the financial institutions which is
or may from time to time become a party to such Agreement (as defined below)
(collectively, "Lenders", and each a "Lender"), and SOUTHWEST BANK OF TEXAS,
N.A., as agent (in such capacity, the "Agent").

W I T N E S S E T H:

WHEREAS

, Borrowers, Lenders and Agent are parties to that certain Loan Agreement dated
as of March 26, 2001 (as the same has been or may hereafter be amended,
supplemented or otherwise modified, the "Agreement"); and



WHEREAS

, Borrowers, Lenders and Agent now desire to amend the Agreement as herein set
forth.



NOW, THEREFORE

, in consideration of the foregoing recitals and the mutual covenants and
premises contained herein, together with other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and subject to the
conditions to effectiveness set forth in Section 6 hereof, the parties hereto
agree as follows:



1.     Terms.  Capitalized terms used in this Ninth

Amendment (including the recitals hereof) shall have the meanings assigned to
them in the Agreement, as amended by this Ninth Amendment.



2.     Amendments.

(a)    Section 1.1 of the Agreement is hereby

amended to add the following definition thereto:



> > "Borrowing Base Eligible Receivables" means any accounts receivable (on a
> > gross basis without giving effect to advance rate percentages) of the
> > Borrowers and its Subsidiaries derived from or attributable to any contract
> > the receivables of which are or previously were eligible for inclusion in
> > the Borrowing Base.

(b)    The following definition set

forth in Section 1.1 of the Agreement is hereby amended and restated in its
entirety as follows:



> > "Termination Date" means 11:00 a.m., Houston, Texas time on February 11,
> > 2005.

(c)    Section 7.1(e) of the Agreement is hereby amended and restated in its
entirety as follows:

> > (e)    Borrowing Base Certificate. On each Monday commencing on January 24,
> > 2005, a Borrowing Base Certificate as of the last day of the prior calendar
> > week certified by an officer of each Borrower acceptable to Agent.

3.    Termination of Commitments. Notwithstanding anything to the contrary
contained in the Agreement, from and after the date hereof each Lender's
Commitment is hereby terminated and the

Borrowers shall have no right to receive any further Advances under the
Agreement. Furthermore, the Lenders shall not be required to issue any new
Letters of Credit or increase any existing Letters of Credit under the
Agreement.



4.    Cash Sweep and Combined Commitment Reductions. Notwithstanding anything to
the contrary in the Loan Documents and without limitation of any terms thereof,
commencing on January 21, 2005, through the Termination Date, Borrowers shall
cause all funds consisting of Borrowing Base Eligible Receivables to be paid
directly to the Holding Lockbox or deposited directly into the Holding Account.
If for any reason such funds are not paid directly to the Holding Lockbox or
deposited directly into the Holding Account, Borrower shall immediately transfer
such funds into the Holding Account. From and after January 21, 2005, Agent
shall transfer daily to the Collateral Account

all such funds received in the Holding Lockbox or deposited directly into or
transferred into the Holding Account (or not deposited or transferred to the
extent required to be deposited or transferred hereunder) in excess of
$5,500,000 in the aggregate. All such funds received in excess of such
$5,500,000 amount consisting of Borrowing Base Eligible Receivables shall be
applied by Agent to the Obligations. Borrowers shall deliver to Agent daily a
report showing the sources of amounts received in the Holding Lockbox and
deposited in the Holding Account on the prior day.



5.    Accounts. Borrowers and their respective Subsidiaries shall maintain all
of their domestic deposit accounts with Agent (each such account a "Domestic
Account"), except for petty cash accounts in an aggregate amount which does not
exceed $300,000 and workmen's compensation accounts required to be maintained at
other locations. Borrowers shall only transfer funds from a Domestic Account for
purposes of paying Borrowers' operating expenses then due and payable in the
ordinary course of Borrowers' business. Borrowers shall give Agent no less than
twenty-four hours advance notice of any individual request for withdrawal from a
Domestic Account in excess of $1,500,

000, including the amount to be withdrawn, the payee thereof and the purpose of
such payment. Agent shall have the right to refuse any withdrawal request in the
event Agent is not provided prior written notice thereof as required in this
Paragraph 5 or Agent determines that such withdrawal is being made for purposes
other than paying Borrowers' operating expenses then due and payable in the
ordinary course of Borrowers' business.



6.    Conditions Precedent. The effectiveness of this Ninth Amendment

is subject to the satisfaction of the following:



(a)    this Ninth Amendment shall have been duly executed and delivered by each
of the parties set forth on the signature pages hereto;

(b)    Agent shall have received $1,300,000 in immediately available U.S.
Dollars which shall be applied as a principal payment of outstanding
Obligations;

(c)    Agent shall have received $2,500,000 in immediately available U.S.
Dollars to be held by Agent in the Collateral Account as cash collateral for the
Obligations (the "Cash Collateral");

(d)    Agent shall have received, for the ratable benefit of the Lenders,
$180,000 in immediately available U.S. Dollars which sum represents that portion
of the remaining $450,000 fee payable to Borrowers under the consent letter
dated May 25, 2004, which is allocable to the Agreement;

(e)    Agent and Lenders shall have received such other documents, instruments
and consents, as they may require in connection with the Ninth Amendment;

(f)    Agent shall have received evidence satisfactory to it that the conditions
precedent to effectiveness of the Eighth Amendment to the Foreign Loan Agreement
shall have been satisfied; and

(g)    all fees and expenses of Vinson & Elkins, LLP, as counsel to Agent, and
all other professional fees of Agent's consultants, in each case incurred in
connection with the Agreement and this Ninth Amendment, shall have been paid in
full.

7.    Cash Collateral. On February 11, 2005, Agent shall be entitled to

, immediately and without notice to any party or any other action, apply the
Cash Collateral to the Obligations in such manner and order as Agent shall
select. Notwithstanding anything to the contrary in the Agreement or in any
other Loan Document, Borrowers shall have no right to access the Cash Collateral
held in the Collateral Account and Agent shall not be restricted by any
provisions of the Loan Documents relating to the administration of the
Collateral Account with respect to the Cash Collateral.



8.    Amendment Fee. The Borrowers jointly and severally agree to pay to Agent,
for the ratable benefit of the Lenders, an amendment fee of $5,800, payable on
the earlier of February 11,

2005, or such earlier date as the Obligations shall be paid in their entirety.



9.    Release and Covenant Not to Sue. EACH BORROWER (IN ITS OWN RIGHT AND ON
BEHALF OF ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS
AND AGENTS) AND EACH OF THE GUARANTOR AND THE ADDITIONAL GUARANTORS (IN ITS OWN
RIGHT AND ON BEHALF OF ITS RESPECTIVE ATTORNEYS AND AGENTS) (THE "RELEASING
PARTIES") JOINTLY AND SEVERALLY RELEASE, ACQUIT, AND FOREVER DISCHARGE AGENT AND
EACH LENDER AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS, ATTORNEYS AND AGENTS, (COLLECTIVELY, THE "RELEASED PARTIES"), TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND
ALL ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF
MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,
OBJECTIONS, AND EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION WHICH THE
RELEASING PARTIES HAVE AGAINST THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED
TO, NEGLIGENCE, GROSS NEGLIGENCE, USURY, FRAUD, DECEIT, MISREPRESENTATION,
CONSPIRACY, UNCONSCIONABILITY, DURESS, ECONOMIC DURESS, DEFAMATION, CONTROL,
INTERFERENCE WITH CONTRACTUAL AND BUSINESS RELATIONSHIPS, CONFLICTS OF INTEREST,
MISUSE OF INSIDER INFORMATION, CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF
COLLATERAL, WRONGFUL RELEASE OF COLLATERAL, FAILURE TO INSPECT, ENVIRONMENTAL
DUE DILIGENCE, NEGLIGENT LOAN PROCESSING AND ADMINISTRATION, WRONGFUL SETOFF,
VIOLATIONS OF STATUTES AND REGULATIONS OF GOVERNMENTAL ENTITIES,
INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL AND CRIMINAL), RACKETEERING
ACTIVITIES, SECURITIES AND ANTITRUST LAWS VIOLATIONS, TYING ARRANGEMENTS,
DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF ANY ALLEGED FIDUCIARY DUTY, BREACH
OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE OF CONDUCT OR DEALING, ALLEGED
OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF GOOD FAITH, AND ALLEGED
OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR NOT IN CONNECTION WITH OR
RELATED TO THE AGREEMENT, THE LOAN DOCUMENTS AND THIS NINTH AMENDMENT, AT LAW OR
IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED (COLLECTIVELY, THE "RELEASED CLAIMS"). THE RELEASING PARTIES FURTHER
JOINTLY AND SEVERALLY AGREE TO LIMIT ANY DAMAGES THEY MAY SEEK IN CONNECTION
WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL PUNITIVE AND EXEMPLARY
DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR OPPORTUNITY, AND THE RELEASING
PARTIES DO HEREBY JOINTLY AND SEVERALLY WAIVE AND RELEASE ALL SUCH DAMAGES WITH
RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION WHICH MAY ARISE AT ANY TIME
AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING PARTIES REPRESENT AND WARRANT
THAT NO FACTS EXIST WHICH COULD PRESENTLY SUPPORT THE ASSERTION OF ANY OF THE
RELEASED CLAIMS AGAINST THE RELEASED PARTIES. THE RELEASING PARTIES FURTHER
COVENANT NOT TO SUE THE RELEASED PARTIES ON ACCOUNT OF ANY OF THE RELEASED
CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL DEFENSES THEY MAY HAVE IN CONNECTION
WITH THEIR DEBTS AND OBLIGATIONS UNDER THE AGREEMENT, THE LOAN DOCUMENTS AND
THIS NINTH AMENDMENT. THIS SECTION 9 IS IN ADDITION TO AND SHALL NOT IN ANY WAY
LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE RELEASING PARTIES
IN FAVOR OF THE RELEASED PARTIES. NOTWITHSTANDING ANY PROVISION OF THE
AGREEMENT, THIS NINTH AMENDMENT OR ANY OTHER LOAN DOCUMENT, THIS SECTION 9 SHALL
REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE THE DELIVERY AND PAYMENT ON
THE OBLIGATIONS, THE AGREEMENT, THIS NINTH AMENDMENT AND THE OTHER LOAN
DOCUMENTS.

10.    Reaffirmation of Guarantees. By their execution hereof, each of the
Guarantor and the Additional Guarantors acknowledges and agrees  to the terms of
the release and covenant not to sue set forth in the foregoing Section 9, and
 that all of the terms and provisions of their respective

guarantees shall remain in full force and effect and that the amendments and
modifications herein contained shall in no manner adversely affect or impair the
Guarantor's or any Additional Guarantor's obligations under such guaranty.



11.    Binding Effect. It is further understood and agreed by and among the
parties hereto that all terms and conditions of the Agreement, except as herein
modified, shall remain

in full force and effect. This Ninth Amendment shall constitute a Loan Document
under and as defined in the Agreement. ANY FAILURE TO COMPLY WITH THE TERMS OF
THIS NINTH AMENDMENT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE
AGREEMENT.



12.    Counterparts. This Ninth Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and

the same instrument.



[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the day and year first above written.

 

  BORROWERS:    

 

HORIZON OFFSHORE CONTRACTORS, INC.

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

 

HORIZON SUBSEA SERVICES, INC.

 

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

 

HORIZON VESSELS, INC.

 

 

 

By:

/s/ David W. Sharp

 

 

David W. Sharp

Executive Vice President

 

  AGENT:    

 

SOUTHWEST BANK OF TEXAS, N.A., as Agent

 

 

 

By:

/s/ Brian Duncan

 

 

Brian Duncan

Vice President

 

  LENDERS:    

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

By:

/s/ Brian Duncan

 

 

Brian Duncan

Vice President

 

 

[Signatures continued on next page]

 

--------------------------------------------------------------------------------

 

 

 

DRESDNER BANK LATEINAMERIKA AG

 

 

 

By:

/s/ Andreas Thomas and /s/ Wolf-Peter Mueller

 

 

Andreas Thomas and Wolf-Peter Mueller

Vice Presidents

 

 

BANK OF SCOTLAND

 

 

 

By:

/s/ Karen Weich

 

 

Karen Weich

Assistant Vice President

 

 

HIBERNIA NATIONAL BANK

 

 

 

By:

/s/ Tammy Boyd

 

 

Tammy Boyd

Senior Vice President

 

 

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to this 20th day of January, 2005.



HORIZON OFFSHORE, INC.

PROGRESSIVE PIPELINE CONTRACTORS, INC.

AFFILIATED MARINE CONTRACTORS, INC.

TEXAS OFFSHORE CONTRACTORS CORP

FLEET PIPELINE SERVICES, INC.

GULF OFFSHORE CONSTRUCTION, INC.

BAYOU MARINE CONTRACTORS, INC.

HOC OFFSHORE, S. DE R.L. DE C.V.

PT ARMANDI PRANAUPAYA

ECH OFFSHORE, S. DE R.L. DE C.V.

HORIZON OFFSHORE NIGERIA LTD.

HORIZON C-BAY COSTA AFUERA, S. DE R.L. DE C.V.

HORIZON OFFSHORE PTE. LTD.

HORIZON OFFSHORE CONTRACTORS (MAURITIUS) LTD.

HORIZON MARINE CONSTRUCTION (MAURITIUS) LTD.

TIBURON INGENIERIA Y CONSTRUCCION, S. DE R.L. DE C.V.

HORIZON VESSELS INTERNATIONAL LTD.

HORIZON OFFSHORE INTERNATIONAL LTD.

HORIZON MARINE CONSTRUCTION LTD.

HORIZON GROUP L.D.C.

PT HORIZON INDONESIA

HORIZON OFFSHORE CONTRACTORS LTD.

HORIZON MARINE CONTRACTORS (MALASIA) SDN BHD

HORIZON OFFSHORE SERVICES, LTD.

MARINE LEASING (LABUAN) PTE LTD.

 

 

 

By:

/s/ David W. Sharp

 

David W. Sharp

Executive Vice President

 

 

ECH OFFSHORE, S. DE R.L. DE C.V.

 

 

By:

/s/ David W. Sharp

 

David W. Sharp

Sole Member

 

 

 

By:

/s/ Robert M. Cheves

 

Robert M. Cheves

VP Latin America

 

 